



THIRD AMENDMENT TO FORBEARANCE AGREEMENT
This THIRD AMENDMENT TO FORBEARANCE AGREEMENT is entered into and dated as of
October 19, 2018 (this “Agreement”) with respect to that certain Multidraw Term
Loan Agreement dated as of August 31, 2018 among PetroQuest Energy, L.L.C., a
Louisiana limited liability company (the “Borrower”), PetroQuest Energy, Inc., a
Delaware corporation (the “Parent”), each of the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”; together with the Borrower, the
Parent and the Lenders, each a “Party” and collectively, the “Parties”) (as
amended by the Forbearance Agreement defined below and as otherwise amended and
restated, supplemented or modified from time to time prior to the date hereof,
the “Credit Agreement”).
A.The Parties entered into that certain Forbearance Agreement dated as of
September 14, 2018 (such Forbearance Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Forbearance
Agreement”).
B.    In accordance with Section 6.2 of the Credit Agreement, the Borrower has
notified, and hereby gives notice to, the Administrative Agent and the Lenders
that the following Event of Default, which is a Forbearance Default (as defined
in the Forbearance Agreement) under the Forbearance Agreement (the “Specified
Forbearance Default”), has occurred prior to the date hereof:
(i)     an Event of Default under Section 8.1(D) of the Credit Agreement has
occurred as a result of the filing by Baldwin Ready-Mix Co., Inc. (the
“Claimant”) on or about October 11, 2018 of a Statement and Affidavit in Support
of Lien on Mineral Property in the real property records of Panola County, Texas
regarding an asserted mechanics lien (the forgoing, the “Mechanics Lien”) in
favor of the Claimant against certain Oil and Gas Properties of the Borrower to
secure amounts owed to the Claimant in the approximate amount of $14,319.13 (the
“Claimant Amount”), which filing of the Mechanics Lien is a violation of Section
7.3 of the Credit Agreement.
C.    As a result of the Specified Forbearance Default, and notwithstanding the
agreements under this Agreement, the Forbearance Agreement otherwise terminates
in accordance with its terms and the Administrative Agent and the Lenders have
the right to exercise certain rights and remedies under the Credit Agreement and
the other Loan Documents.
D.    The Borrower has requested that the Administrative Agent and Lenders waive
the Specified Forbearance Default and agree that the Forbearance Agreement did
not terminate and remains in full force and effect, and the Administrative Agent
and Lenders have agreed to such waiver and that the Forbearance Agreement did
not terminate and remains in full force and effect, subject to the terms and
conditions set forth herein.
E.    The Parties desire to amend the Forbearance Agreement as set forth in this
Agreement.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the Parties hereto agree as follows:
AGREEMENTS
SECTION 1.     Definitions. Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Credit Agreement.
SECTION 2.     Amendment to Forbearance Agreement. Clause (i) of Recital G. of
the Forbearance Agreement is hereby amended and restated to read as follows:
“(i) 11:59 p.m. ET on October 31, 2018 or”.
SECTION 3.     Amendment to Credit Agreement. Section 8.1, Events of Default, of
the Credit Agreement is hereby amended by deleting subclause (vi) of clause (J)
thereof in its entirety and replacing it with the following:
“(vi) takes any action for the purpose of effecting any of the foregoing if such
action (x) occurs on or after the date that is 62 days following the Closing
Date or (y) is not in conjunction with a restructuring support agreement that is
supported by all Lenders;”
SECTION 4.     Limited Waiver.
(a)     Borrower has paid the Claimant Amount in full by wire transfer on or
before the date hereof. The Claimant has filed or is in the process of filing
the necessary instruments to release and terminate the Mechanics Lien from the
real property records of Panola County, Texas.
(b)     Borrower has requested that Administrative Agent and Lenders waive the
Specified Forbearance Default, and subject to the terms and conditions set forth
herein, Administrative Agent and Lenders hereby waive the Specified Forbearance
Default.
(c)     The limited waiver granted hereunder does not indicate an intent to
establish any course of dealing between Administrative Agent, any Lender and the
Borrower with regard to future waivers, consents, agreements to forbear or any
other modifications that may be requested.
SECTION 5.     Forbearance Agreement Remains in Effect. The Parties agree that
notwithstanding (i) the occurrence of, and waiver hereunder of, the Specified
Forbearance Default and (ii) the requirements of Recital G(ii) of the
Forbearance Agreement, (x) no Forbearance Termination Date occurred at any time
under the Forbearance Agreement and (y) the Forbearance Agreement did not
terminate at any time and remains at all times in full force and effect.
SECTION 6.     Representations and Warranties. Other than with respect to the
Specified Forbearance Default, each of the Parent, the Borrower and the
Guarantor hereby represents and warrants to the Administrative Agent and the
Lenders that the representations and warranties set forth in Section 4 of the
Forbearance Agreement are true and correct on and as of the date hereof.
SECTION 7.     Direction. The Lenders executing this Agreement hereby direct the
Administrative Agent to execute and deliver this Agreement and to perform its
obligations hereunder. Each Lender represents that it is a Lender under the
Credit Agreement and is not a Defaulting Lender.
SECTION 8.     Miscellaneous. The provisions of Sections 6 through 15 of the
Forbearance Agreement are incorporated herein by reference as though such
provisions were fully set forth verbatim herein and shall apply to this
Agreement mutatis mutandis.
[SIGNATURES BEGIN NEXT PAGE]



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date and year first
above written.


BORROWER:    PETROQUEST ENERGY, L.L.C.
/s/ J. Bond Clement                    
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer






PARENT:    PETROQUEST ENERGY, INC.
/s/ J. Bond Clement                    
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer






GUARANTOR:    TDC ENERGY LLC
/s/ J. Bond Clement                    
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer


ADMINISTRATIVE AGENT:    WELLS FARGO BANK, NATIONAL     ASSOCIATION, as
Administrative Agent




By: /s/ Jason Prisco            
Name: Jason Prisco
Title: AVP











LENDERS:    


MainStay MacKay High Yield Corporate Bond Fund
By: MacKay Shields LLC, as investment subadvisor


By:    /s/ Andrew Susser                
Name: Andrew Susser
Title: Executive Managing Director




MainStay VP MacKay High Yield Corporate Bond Portfolio
By: MacKay Shields LLC, as investment subadvisor


By:    /s/ Andrew Susser                
Name: Andrew Susser
Title: Executive Managing Director




MainStay MacKay Short Duration High Yield Fund
By: MacKay Shields LLC, as investment subadvisor


By:    /s/ Andrew Susser                
Name: Andrew Susser
Title: Executive Managing Director











Corre Opportunities Qualified Master Fund, LP




By:    /s/ Eric Soderlund                
Name: Eric Soderlund
Title: Authorized Signatory




Corre Opportunities II Master Fund, LP




By:    /s/ Eric Soderlund                
Name: Eric Soderlund
Title: Authorized Signatory




Corre Horizon Interim Fund LLC




By:    /s/ Eric Soderlund                
Name: Eric Soderlund
Title: Authorized Signatory








1

